Title: To George Washington from Richard Peters, 22 March 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office March 22d 1781
                  
                  We have the Honour to enclose a Plan for the Alteration of the Provision Departments for your Excellency’s Consideration & Opinion.  The Reasons inducing the Alterations appear in the Plan.  The Change will be considerable as will be the Business thrown upon the Quarter Master General which however he thinks he can accomplish.  The first you will perceive is upon a less extensive Scale than the last & is the one we thought of recommending in the first Instance.  All Changes are not Reformations & great Caution should be used in making them especially at the Opening of a Campaign.  But as ours is become a War of Finance as well as of military Operations & we are distressed to the last Degree on the Score of Money we were induced from Principles of Oconomy to endeavour at lessening the Charges of carrying on these Departments which from some late Estimates appear enormous.  The Sallaries of the Issuing Commissaries alone will amount to two hundred thousand Specie Dollars ⅌ Annum beside Rations Forage &c.  Yet the necessary Services of the War must go on & Oconomy must be a leading but not the sole Consideration.  We shall be happy in having your Answer & Opinion so soon as convenient; because if the Plan is either to be adopted modified or rejected the sooner it is determined the better.  We have the Honour to be with the highest Respect & Esteem your very obedt Servants
                  
                     Richard Peters
                     By Order
                  
                Enclosure
                                    
                     
                        
                           c.22 March 1781
                        
                     
                     From the change the present mode of procuring supplies of provisions has produced it appears to the Board that the department of Commissary General of purchases is unnecessary the Business being so much reduced as in our Opinion to be capable of being executed by the Quarter Master General with very little additional Trouble to himself or expence to the public to that now incurred in his department.  It seems too naturally to fall within his line of duty as the receiving and storing the provisions procured by the States (the only channel thro which they are now obtained) are by the Resolution of the 15th July and 30th November last directed to be done by him his deputies and Storekeepers.  The transportation of the provisions also wholly depending upon him renders it both necessary and convenient that he be constantly informed of the exact state of supplies and the wants of the Army to which his Measures for transportation may from time to time be accomodated The issuing of Provisions at fixed posts may in our Opinion be performed by the Officers in the Quarter Masters Department as at almost every post there are Assistant Quarter Masters and Store keepers who in some Instances with very little Trouble and in general without any additional Expences deliver out the provisions whereby the Salaries and other expences of a double set of Officers will be saved With the Army and its detachments issuing Commissaries will probably be necessary—The duty of Commissaries of Prisoners may also be done by the deputy Quarters Masters and their Assistants as this duty is at most posts merely temporary and whereas it is constant there is not much Business to do—The Board are induced to propose these Measures from their desire of saving the Expence of such a Cloud of Officers as are now employed to do the Business herein proposed.  They are not convinced from Experience of the Utility of having a double or treble set of Officers as Checks upon each other.  If Men are honest they do not want them if they are not scarcely any system is so constructed as not to be eluded and in this Case an Encrease of Officers would be only an encrease of Plunderers—It is for the above reasons therefore submitted to Congress.
                     That the department of Commissary General of purchases be abolished and that the Quarter Master General be authorized and directed to carry into execution the Resolutions of Congress made for the Regulation of that department.That there be no issuing Commissaries at fixed posts but their duty shall be performed agreeable to the regulations of the issuing department by the deputy and Assistant Quarter Masters at such posts who also act as Commissaries of Prisoners whenever there is a necessity for so doing by the Arrival of prisoners at their posts.That duplicate monthly Returns be regularly made by the Assistant Quarter Masters at posts of all Issues of Provisions and sent to the deputy of the State who shall transmit one Copy of such Returns together with Returns of all provisions issued by him to the Commissary General of Issues and the other to the Board of War every three months.That duplicate Returns of all Prisoners of War shall also be made monthly and transmitted to the respective State deputies by their several Assistants one whereof together with Returns of any prisoners under his immediate Care shall be sent to the Commissary General of prisoners and the other to the Board of War every three Months.That in case it be found necessary at any time to make purchases of provisions beyond those to be furnished by the respective States the same to be made by the Commissary General of Issues under the special Orders of Congress Commander in chief or Board of War.That in all matters within the lines of their respective departments the deputy and Assistant Quarter Masters shall take the directions of the Commissary General of Issues and Commissary General of Prisoners.That all issuing Commissaries and persons employed by them and all Commissaries of Prisoners at any fixed posts be no longer considered in the Service of the United States.That all provisions now in the Care of the issuing Commissaries at fixed posts be delivered over to the deputy or Assistant Quarter Master at those posts.That no additional Salaries be given to the deputy or Assistant Quarter Masters for any Services done under the foregoing Resolutions but if any additional Clerks shall be found necessary at any posts where the Business is sufficiently extensive to require them they shall be employed with the Approbation of the Board of War.The Board conceived that the foregoing plan might be easily carried into Execution and save a very considerable Expence to the United States On conversing with the Quarter Master General he is of Opinion that with a Superintendant of provisions under his directions he could carry on the Business both of the issuing and purchasing departments and therefore the Board lay before Congress a plan agreeable to this Idea that they may be pleased to consider of the matter in every point of View.
                     Resolved
                     That the departments of the Commissary General of purchases and Commissary General of Issues be abolished.
                     That the powers and duties of those departments devolve on the department of the Quarter Master General who shall give to his deputies Assistants and Storekeepers the necessary Instructions accordingly.
                     That the Regulations heretofore made respecting the Commissaries departments be observed so far as the same will now apply.
                     That for the Assistance of the Quarter Master General he be authorized to appoint with the Approbation of the Board of War and Commander in chief a person qualified for the Office of Superintendant of provisions who shall always reside with the main Army and be subject to his Orders.
                     That the Superintendants duty shall be to take the immediate direction and oversight of all persons employed in the provision department from time to time to ascertain the usual consumption of provisions to inform the State Agents of the quantities they must respectively furnish to keep up a regular supply to collect from the Storekeepers monthly and oftener when necessary Returns of all provisions received and delivered and remaining on hand to keep correct Registers and Accounts of his transactions and of all matters respecting provisions—weekly and oftener if necessary to lay before the Quarter Master General a summary State of the information they contain and generally to devise such measures as shall most effectually tend to insure to the Army a full and regular supply of all provisions and a just and oeconomical distribution of them.
                     That the Quarter Master General with the Approbation of the Board of War appoint a deputy superintendant of provisions for the Southern Army—whose duty with respect to that Army shall be the same as that of the Superintendant with the main Army.
                     That Returns of all provisions in Stores and of all Issues be regularly transmitted by the Superintendants of Provisions countersigned by the Quarter Master General every two Months to the Board of War who are hereby authorized and directed in case of failure in this Respect to remove the delinquent Superintendant from his Office.
                     That the Quarter Master General with the Concurrence and Approbation of the Commander in chief be authorized to form temporary Regulations for the issuing of provisions and providing for any Cases not taken Notice of in the Acts of Congress and not contradictory thereto reporting any Regulations so made within One Month to the Board of War that the same may be considered by them and reported to Congress.
                     That the Superintendant of Provisions be allowed 
                           
                         dollars per Month three Rations of Provisions and two of forage per day and the deputy Superintendant 
                           
                         dollars per Month and three Rations of provisions and two of forage per day.
                     That the deputy and Assistant Quarter Masters at fixed posts act as Commissary of Prisoners whenever there is a Necessity for so doing by the arrival of prisoners of War at their posts and that they take the directions on this Subject of the Commissary General of Prisoners to whom and to the Board of War they shall transmit monthly Returns of their Transactions relative to Prisoners.
                     That no additional Salaries be given to the Officers in the Quarter Master Generals department for any Services done under the foregoing Resolutions but if any additional Clerks shall be found necessary at any posts where the Business is sufficiently extensive to require them they shall be employed with the Approbation of the Board of War.
                     
                  
                  
               